


Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

 

This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”), dated
February 27, 2009, is made by and among Sara Lee Corporation, a Maryland
corporation (“Seller”), Saramar, LLC, a Delaware limited liability company
(“Saramar”), and Farmer Bros. Co., a Delaware corporation (“Buyer”).

 

RECITALS

 

A.                                   The parties hereto are parties to that
certain Asset Purchase Agreement dated December 2, 2008 (the “Asset Purchase
Agreement”) pursuant to which Buyer has agreed to purchase from Seller and
Saramar all of the assets of the DSD Business (as defined in the Asset Purchase
Agreement).

 

B.                                     The parties wish to amend the Asset
Purchase Agreement as provided below.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       All capitalized terms used and not
defined in this Amendment shall have the meanings ascribed to them in the Asset
Purchase Agreement.

 

2.                                       The Asset Purchase Agreement is hereby
amended as follows:

 

a.                                       Exhibit A. Exhibit A of the Asset
Purchase Agreement is hereby deleted and a new Exhibit A, appended hereto as
Attachment A, is hereby substituted in its place.

 

b.                                      Section 1.1(c). Section 1.1(c) of the
Asset Purchase Agreement is hereby amended by adding the following new sentence
at the end of Section 1.1(c):

 

“In addition, Seller makes no representation or warranty regarding the accuracy
of any other list (whether written, electronic or in any other form) of the Brew
Equipment Inventory, whether dated prior to, on or after the date hereof.”

 

c.                                       Section 3.1. Section 3.1 of the Asset
Purchase Agreement is hereby deleted and the following is hereby substituted in
its place:

 

“The Closing. Subject to Article VII, the exchange of documents required to
consummate the transactions contemplated by this Agreement shall take place at
5:00 p.m., central standard time, on Friday, February 27, 2009, at the offices
of Sonnenschein Nath & Rosenthal LLP, located in Chicago, but consummation of
the transaction (the “Closing”) shall be effective as of 11:59 p.m., eastern
standard time, on Saturday, February 28, 2009 (the “Closing Date”); provided,
however, that the cash portion of the Closing Payment (determined pursuant to
Section 2.1) shall be tendered by Buyer to Seller by wire transfer of

 

--------------------------------------------------------------------------------


 

same day funds at such time as federally insured financial institutions open for
business on Monday, March 2, 2009, in New York, New York, and the Note, if
applicable, shall be physically tendered to Seller or its representatives by
9:00 a.m., central standard time, on Monday, March 2, 2009, at the offices of
Sonnenschein Nath & Rosenthal LLP, located in Chicago; provided further,
however, that such transactions may occur on such other dates, times or places
as agreed to in writing by Buyer and Seller.”

 

d.                                      Section 3.2(d)(v). Section 3.2(d)(v) of
the Asset Purchase Agreement is hereby deleted and the following is hereby
substituted in its place:

 

“A Cappuccino and Cocoa Transition Agreement with Seller’s manufacturer pursuant
to which Seller’s designee may supply to Buyer certain cappuccino and cocoa
products on the terms set forth therein (the “Cappuccino and Cocoa Transition
Agreement”), substantially in the form attached hereto as Exhibit H (and subject
to any reasonable modifications required by said manufacturer);”

 

e.                                       Exhibit O. Exhibit O of the Asset
Purchase Agreement is hereby deleted and a new Exhibit O, appended hereto as
Attachment B, is hereby substituted in its place.

 

f.                                         Schedules. Schedules 1.1(a)-1
(Certain DSD Business Marks), 1.1(a)-2 (Certain DSD Business Marks),
1.1(f) (Personal Property Leases), 4.9 (Payment of Taxes), 4.11 (Leased Real
Property), 4.13-2 (Owned Vehicles), 4.15 (Intellectual Property), 4.16-1
(Permits), 4.16-2 (Compliance with Permits), 4.17(a) (Material Contracts),
4.20(b) (Information about Hired Personnel), and 4.21 (Hazardous Substances) to
the Asset Purchase Agreement are hereby amended and restated in their entirety.
New Schedules 1.1(a)-1 (Certain DSD Business Marks), 1.1(a)-2 (Certain DSD
Business Marks), 1.1(f) (Personal Property Leases), 4.9 (Payment of Taxes), 4.11
(Leased Real Property), 4.13-2 (Owned Vehicles), 4.15 (Intellectual Property),
4.16-1 (Permits), 4.16-2 (Compliance with Permits), 4.17(a) (Material
Contracts), 4.20(b) (Information about Hired Personnel), and 4.21 (Hazardous
Substances) are hereby substituted in their place, and are, along with the rest
of the Schedules which have not been amended and restated, appended hereto as
Attachment C.

 

g.                                      Section 7.1(f). Section 7.1(f) of the
Asset Purchase Agreement is hereby deleted and the following is hereby
substituted in its place:

 

“The parties shall have entered into each of the Operational Agreements and the
Option Agreement, and the manufacturer shall have duly executed and delivered
the Cappuccino and Cocoa Transition Agreement.”

 

3.                                       Except as modified by the above, the
Asset Purchase Agreement is hereby restated and confirmed in all respects and is
binding upon the parties hereto. This Amendment

 

2

--------------------------------------------------------------------------------


 

may be executed in any number of counterparts with the same effect as if all
parties hereto had signed the same document.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

 

 

SARA LEE CORPORATION

 

 

 

 

 

By:

/s/ Mark S. Silver

 

Name:

Mark S. Silver

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

SARAMAR, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Mark S. Silver

 

Name:

Mark S. Silver

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

FARMER BROS. CO.

 

 

 

 

 

 

 

By:

/s/ Roger M. Laverty III

 

Name:

Roger M. Laverty III

 

Title:

President and Chief Executive Officer

 

Signature Page – Amendment No. 1 to Asset Purchase Agreement.

 

--------------------------------------------------------------------------------
